DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 06/29/2020 for application number 16/915,735. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/29/2020, 01/27/2021, 01/29/2021, 03/22/2021 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-12,15, 17-19, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan [US Pub. No.: 2003/0214579 A1] in view of Hiroyuki WO 2020/100321 a1.
Re. Claim 1, Iddan discloses
A device designed for ingestion by a living body [capsule endoscope for ingestion |Fig.1 el 50], the device comprising: a capsule having a pair of rounded ends [Fig.1 capsule with round edges], the capsule including an inner surface that defines a cavity [inner surface that defines a cavity| Fig. 3]; 
a camera configured to generate images of structures in the living body [Fig. 1 el 25 imaging camera]; 
an antenna [Fig.1a el 26 has antenna]; 
a processor configured to cause wireless transmission of the images to a receiver located outside the living body via the antenna [data processor 414 outside of a living body and a receiver 412| Fig.1b el 414, 415,]; 
and a transceiver configured to modulate data representative of the images prior to transmission by the antenna [The control unit 28 may include a wireless transceiver and/or transmitter unit 26 |Fig.1 el 26, 0033].
However in the same field of endeavor Hiroyuki discloses:
a plurality of propulsors configured to control movement of the device about three mutually perpendicular axes while the device is located within the living body [Fig.2 four propulsors for controlling movement of the capsule endoscope]; 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention Iddan with Hiroyuki to examine the inside of a stomach in an endoscopic examination using a conventional capsule endoscope.


Re. Claim 2, Iddan discloses:
wherein the camera is located at a first rounded end of the pair of rounded ends [Fig. 5 el 100 camera is located rounded end of the endoscope].

Re. Claim 3, Hiroyuki discloses:
wherein the plurality of propulsors are located at a second rounded end of the pair of rounded ends [propellers are located near end of rounded portion of the endoscope| Fig.5 el 100].
[See motivation in claim 1]

Re. Claim 4, Hiroyuki discloses
wherein the processor is further configured to: receive input indicative of a request to position the capsule, generate a plurality of signals for driving the plurality of propulsors based on the input, and transmit each signal of the plurality of signals to a corresponding propulsor of the plurality of propulsors [Fig.6 lift and thrust elements 11a-b & 12a-b receive control signals from driving unit 120b and 120c].
[See motivation in claim 1]

Re. Claim 5, Hiroyuki discloses:
wherein the processor is further configured to: receive input indicative of a request to alter a position and/or an orientation of the capsule, and cause at least one propulsor of the plurality of propulsors to be driven based on the input [Fig.6 el 161, 150, 120 are communicatively coupled together to control propeller individual].
[See motivation in claim 1]

Re. Claim 6, Hiroyuki discloses:
wherein all externally exposed surfaces of the capsule consists of biocompatible materials [Fig. 14b The endoscope airframe 100c may comprise the cover 1002 covering the flying means 120, which is dissolved by gastric juice].
[See motivation in claim 1]


Re. Claim 9, Hiroyuki discloses:
wherein the plurality of propulsors, and the transceiver are located proximate to the capsule to improve heat dissipation [Fig.2 rotors are proximate to the capsule].
[See motivation in claim 1]

Re. Claim 10, Hiroyuki discloses:
a power supply electrically coupled to the camera, the antenna, the processor, or the transceiver [Fig. 6 el 110 is coupled to the camera, antenna, the processor & transceiver].
[See motivation in claim 1]

Re. Claim 11, Hiroyuki discloses:
wherein the power supply is a battery sealed within the capsule [Fig. 6 power source 110 is sealed within the capsule].
[See motivation in claim 1]

Re. Claim 12, Hiroyuki discloses:
wherein the processor is further configured to: determine a state of the power supply that indicates how much energy is presently available, and cause wireless transmission of the state to the receiver located outside the living body via the antenna [Fig.6 a power source may be configured to have a battery and a power source circuit (UBEC: universal battery elimination circuit) for reducing the output voltage of the battery].
[See motivation in claim 1]


Re. Claim 15, Hiroyuki discloses:
, an illumination source configured to illuminate at least a portion of a field of view of the camera [Fig. 1 the illumination means 140 can be any means, as long as the means can illuminate the inside of the body of the subject P, i.e., inside of an organ (e.g., digestive organ such as the stomach, duodenum, small intestine, or large intestine) of the subject P subjected to an endoscopic examination. For example, illumination means 140 using a semiconductor light emitting element which is capable of being micronized as a light source is desirable. Examples of the semiconductor light emitting elements include, but are not limited in the present invention to, LEDs (light emitting diode), organic EL elements, LDs (laser diode), and the like.].
[See motivation in claim 1]

Re. Claim 17, Hiroyuki discloses:
wherein the plurality of electronic components include the camera, the antenna, the processor, the transceiver, or any combination thereof [Fig.6 capsule comprises all of the above].
[See motivation in claim 1]

Re. Claim 18, Hiroyuki discloses:
wherein the antenna is a loop antenna [Fig.6 el 161 loop antenna].
[See motivation in claim 1]

Re. Claim 19, Hiroyuki discloses:
wherein the antenna is a straight, bent, curved, or meandered antenna having an electrical length between one-eighth and one-third of an operating wavelength of the transceiver [Fig.6 el 161 loop antenna].
[See motivation in claim 1]
Re. Claim 25, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 28, Iddan discloses:
A method comprising: forming a hole in a flexible substrate [Hole in capsule layer | Fig.1a el 31 and 32];
positioning a motor shaft through the hole in the flexible substrate [Fig.1a motor is through the center of capsule hole]; 
Iddan does not distinctly disclose:
and forming a seal between the flexible substrate and the motor shaft at a periphery of the hole.
However in the same field of endeavor Hiroyuki discloses:
and forming a seal between the flexible substrate and the motor shaft at a periphery of the hole [an air-tight sealed space 100d, and a penetrated space 20, which penetrates through the endoscope airframe 100c,|Fig.1b]. 
[see Motivation in claim 1]

7.	Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Hiroyuki in further view of Gettman [US Pub. No.: 2011/0282144 A1].
Re. Claim 7, The combination of Iddan and Hiroyuki does not distinctly disclose:
wherein the device further includes an antibacterial layer coated along an outer surface of the capsule.
However in the same field of endeavor Gettman discloses:
wherein the device further includes an antibacterial layer coated along an outer surface of the capsule [Capsule comprises antibacterial coating |0056].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention Iddan and Hiroyuki with Gettman to examine the inside of a stomach in an endoscopic examination using a conventional capsule endoscope with antibacterial layer.

8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan in view of Hiroyuki in further view of Gettman and in further view of Matsuzawa [US Pub. No.: 2005/0124858 A1].
Re. Claim 8, The combination of Iddan, Hiroyuki and Gettman does not distinctly disclose:
wherein the antibacterial layer comprises antibiotic-loaded polymethyl methacrylate (PMMA)
However in the same field of endeavor Matsuzawa discloses:
wherein the antibacterial layer comprises antibiotic-loaded polymethyl methacrylate (PMMA) [Capsule made from a PMMA |0170].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention Iddan, Hiroyuki and Gettman with Matsuzawa to examine the inside of a stomach in an endoscopic examination using a conventional capsule endoscope with antibiotic-loaded layer.
Allowable Subject Matter
9.	Claim 13-14, 16, 20-24, 26-27 and  29-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488